      Case 2:20-cr-00135-MHT-SRW Document 51 Filed 04/12/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

UNITED STATES OF AMERICA              )
                                      )          CRIMINAL ACTION NO.
       v.                             )             2:20cr135-MHT
                                      )                  (WO)
STUART ALLEN DOUGLASS                 )

                                    ORDER

      Based on the evidence presented during the hearing

on April 9, 2021, it is the ORDER, JUDGMENT, and DECREE

of the court as follows:

      (1) Defendant Stuart Allen Douglass is adjudged not

guilty of charges 1, 2, and 3 of the amended revocation

petition (Doc. 28).

      (2) Defendant           Douglass      is     adjudged        guilty       of

charges      8     and   10   in   said    petition.          As       to    these

charges, the court is convinced by the evidence, and so

finds, that defendant Douglass knowingly possessed a

controlled substance.

      It is further ORDERED that, based on a plea of

guilty as to charges 4, 6, 7, and 11 in said petition,

and    a    plea    of   no   contest     as     to   charges      9    in    said
   Case 2:20-cr-00135-MHT-SRW Document 51 Filed 04/12/21 Page 2 of 2




petition,     defendant    Douglass     is     adjudged      guilty    of

these charges.

    It is further ORDERED that the government’s oral

motion to dismiss charge 5 in said petition is granted,

and said charge is dismissed.

    It   is    further    ORDERED      that,    so    that   defendant

Douglass can have a full mental-health evaluation, the

in-person sentencing is continued to June 25, 2021, at

10:00 a.m., in the Frank M. Johnson Jr. United States

Courthouse Complex, Courtroom 2FMJ, One Church Street,

Montgomery, Alabama.        The government is to arrange for

the presence of defendant Douglass.

    Defense     counsel     is    to    file    the    mental-health

evaluation by 5:00 p.m. on June 15, 2021, along with a

supplemental brief explaining the import, if any, of

the evaluation.        The government may file a reply by

5:00 p.m. on June 22, 2021.

    DONE, this the 12th day of April, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                  2
